By the Court.

This is an appeal from an order made on the trial dismissing the action, on the ground that the complaint did not state a cause of action. It has been repeatedly held by this court that an order of this kind is not appealable. Rogers v. Holyoke, 14 Minn. 387, (514;) Lamb v. McCanna, 14 Minn. 385, (513;) Searles v. Thompson, 18 Minn. 285, (316.) The plaintiff should either have moved for a new trial and appealed from the order refusing it, or else caused judgment of dismissal to have been entered, and then appealed from the judgment.
Appeal dismissed.